FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice                      Seventh District of Texas                     MAILING ADDRESS:
MACKEY K. HANCOCK                Potter County Courts Building                     P. O. Box 9540
      Justice                                                                        79105-9540
                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                    Amarillo, Texas 79101-2449                        (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                       March 24, 2015

Danny Shead                                      Harry Ingram
TDCJ-ID#01484832                                 Randall County Domestic Relations Office
Tulia Transfer Facility                          4111 S. Georgia Street
400 Hwy 86 West                                  Amarillo, TX 79109
Tulia, TX 79088                                  * DELIVERED VIA E-MAIL *

James A. Farren
Criminal District Attorney
2309 Russell Long Blvd., Suite 120
Canyon, TX 79015
* DELIVERED VIA E-MAIL *

RE:    Case Numbers: 07-15-00084-CV, 07-15-00085-CV, 07-15-00086-CV
       Trial Court Case Numbers: 8460-B, 8461-B, 19,154-B
Style: Danny Lee Shead v. The State of Texas

Dear Mr. Shead and Counsel:

       The Court this day issued an opinion and judgment in the captioned causes. TEX. R.
APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file
with this Court, if any, will be destroyed three years after final disposition of the case or at
an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable John B. Board (DELIVERED VIA E-MAIL)
           Jo Carter (DELIVERED VIA E-MAIL)